DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed June 1, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicants election of SEQ ID NOs: 1, 32, and 63 is reiterated for the record. 
Claims 1, 7, 13-14, 20, 24-25, 37, 47-49, 51, 54-55, 58, 60, 68, and 69 are currently pending. 
Claims 7, 48-49, 51, 54-55, 58, and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (either a non-elected invention or non-elected sequences), there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 13-14, 20, 24, 25, 37, 47, 68, and 69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims state that the of presence seven or more methylated CpGs located in the nucleotide sequence of SEQ ID NO: 1 determines the presence of ovarian cancer or a reduced response to carboplatin therapy against ovarian cancer. The claims recite a correlation between methylated CpGs in SEQ ID NO: 1 (DMR 141) and the presence of ovarian cancer.  The claims also recite a correlation between methylated CpGs in SEQ ID NO: 1 (DMR 141) and a reduced response to carboplatin therapy against ovarian cancer. These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “determining” the presence or absence of ovarian cancer or response to carboplatin therapy against ovarian cancer.  The claims state that the presence seven or more methylated CpGs located in the nucleotide sequence of SEQ ID NO: 1 determines the presence of ovarian cancer or a reduced response to carboplatin therapy against ovarian cancer. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental process. For example, one may “determine” the presence or absence of ovarian cancer or a reduced response to carboplatin therapy against ovarian cancer by thinking about the methylation status of seven or more CpG sites located in SEQ ID NO: 1.  
Claim 24 recites that a fraction or ratio of, or an absolute number of, cell free DNA molecules in the sample having the methylated CpG’s is estimated.  Claim 25 recites a step of “comparing” a fraction or ratio with a standard or cut off.  The broadest reasonable interpretation of the “estimating” and “comparing” step is that they may be accomplished by a mental process. For example, one may “estimate” the fraction or ratio by doing a mathematical calculation and one may “compare” the fraction or ratio with the standard or cut off  by thinking about them.
Further claim 37 recites a step of “determining” the response of a human individual suffering from ovarian cancer to therapy comprising carboplatin.  The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental process. For example, one may “determine” the response by thinking about the methylation status of seven or more CpG sites located in SEQ ID NO: 1.  
	  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	It is noted that claim 47 recites a step of “administering” a chemotherapeutic agent such as carboplatin, paclitaxel, docetaxel, cisplatin, liposomal doxorubicin, gemcitabine, trabectedin, etoposide, cyclophosphamide, an angiogenesis inhibitor or a PARP inhibitor to a women within 3 months of the woman having been determined by the method of claim 37 to not respond to a carboplatin therapy against ovarian cancer. It is not clear how the “administering” step applies the exception because the claims encompass administering “carboplatin” to the woman that has been determined to not respond to carboplatin therapy.  The administering step does not apply or use the exception in any way. The administering step does not integrate the law of nature into a practical application. 
It is noted that claim 69 recites treating the ovarian cancer or the woman having a reduced response to carboplatin therapy against ovarian cancer by administering an effective amount of a chemotherapeutic agent or a tumor de-baulking surgery.   It is not clear how the “administering” step applies the exception because the claims encompass administering carboplatin (a type of chemotherapy) to the woman that has been determined to not respond to carboplatin therapy. The administering does not apply or use the exception in any way. The administering step does not integrate the law of nature into a practical application. 
In addition to the judicial exceptions the claims require providing a serum or plasma sample comprising cell free DNA and determining, in at least one molecule of the cell free DNA, the methylation status at seven or more CpG sites (clm 1).  The claims further require treating the DNA with an agent that differentially modifies DNA based on the methylation status of one or more CpGs located within (clms 13-14). These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims require providing a serum or plasma sample comprising cell free DNA and determining, in at least one molecule of the cell free DNA, the methylation status at seven or more CpG sites (clm 1).  The claims further require treating the DNA with an agent that differentially modifies DNA based on the methylation status of one or more CpGs located within (clms 13-14). These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The teachings in the specification demonstrate the well understood, routine, conventional nature of the additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0052] Methods of collecting such biological samples will be known to the person of ordinary skill, in particular the collection of whole blood (e.g. by needle-puncture of a suitable vein of the woman), and the subsequent preparation of plasma or serum from the whole blood (such as described in the examples hereof).

[0054] Steps of subsequent processing can include centrifugation or other methods to separate intact cells (such as red and nucleated blood cells) from the biological sample, preparation of plasma or serum from a blood sample and/or extraction of cell-free DNA from the biological. Suitable methods for extraction of cell free DNA, in particular from plasma or serum are described in the examples herein. For example, the QIAamp Circulating Nucleic Acid and/or Daisy Blood and Tissue extraction product series of Qiagen, as well as automated systems for DNA extraction such as the QiaSymphony (Qiagen), Chemagen 360 (PerkinElmer). The same, analogous or modified procedures may be used to subsequently process other biological fluids, such as urine, tears, breast aspirate or vaginal swabs (or cervical smears), to isolate cell-free DNA therefrom, as too to subsequently process other biological fluids such as urine, saliva, sweat, tears, phlegm, smegma, semen and colonic wash.

[0085] Accordingly, the present invention also includes those embodiments of the method that include a step of treating said DNA with an agent that differentially modifies said DNA based on the methylation status of one or more CpGs located within. Such agents will be known to the person of ordinary skill and include the use of one or more methylation sensitive restriction enzyme and/or of a bisulphite-based reaction. The use of bisulphite or methylation-sensitive restriction enzymes to study differential methylation will be well known to the person of ordinary skill, who may apply teachings of standard texts or adaptation of published methods such as Poon et al (2002), Nygren et al (2010) or Yegnasubramanian et al (2006, Nuc Acid Res 34:e19).

[0100] Analysis of the methylation status of the CpGs within the nucleotide sequence of interests (such as associated with or located within a DMR of the present invention) can be conducted by any suitable methodology. For example, the present invention includes those method wherein the methylation status of said CpGs is determined by a technology selected from the group consisting of: methylation specific PCR/MethylLight (eg, via use of real-time quantitative PCR), Epityper, nucleic acid chip-hybridisation, nucleic acid mass-spectrometry, xMAP (Luminex) Methylated DNA immunoprecipitation (MeDIP, in which methylated DNA fragments are isolated/enriched via an antibody raised against 5-methylcytosine (5mC)), Raindance (and other droplet digital PCR methodology--ddPCR) and nucleic acid sequencing, preferably, (single) strand sequencing, nanopore sequencing, bisulphite sequencing, such as targeted bisulphite sequencing. Sequencing (such targeted bisulphite sequencing) may be conducted to enable ultra-high coverage. Also envisioned are embodiments wherein said determination step may be conducted as a pool and/or essentially simultaneously when in respect of two, three, four or more of said nucleotide sequences. As described above, the present in invention include embodiments where the methylation status at said one or more CpGs may be determined using single molecule DNA sequencing or analysis, such as by SMRT or nanopore sequencing.

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Zhang (US 2016/0340740 Pub 11/24/2016) teaches performing methylation haplotype analysis on a sample (abstract).  The term "methylation haplotype" refers to the combination of methylation status at two or more methylation sites of a single nucleic acid molecule. A "methylation site," refers to a CpG site. A methylation haplotype may include the methylation status of at least 2, at least 3, at least 4, at least 5, at least 6, at least 10, at least 20, at least 40, at least 50, at least 100, at least 200, at least 300, at least 400, at least 500 or more than 500 methylation sites (para 0026).  Zhang teaches the methylation haplotypes can be determined using assays such as reduced representation bisulphite sequencing (RRBS), methylation restriction enzyme sequencing (MRE-seq), methylation DNA immunoprecipitation sequencing (MeDIP-seq, Papageorgiou et al. 2010), methyl-CpG-binding domain protein sequencing (MBD-seq), methylation DNA capture sequencing (MethylCap-seq), etc (para 0039). Figure 1 illustrates sensitive detection and quantification of circulating placenta or tumor DNA in blood plasma (cell free DNA) using DNA methylation haplotypes. Each line represents a single DNA molecule, and each circle is a CpG site. Open circle is unmethylated CpG and solid circle is methylated CpG (para 0017). 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101. The Applicants argue that the inventors determined for the first time a correlation between a certain methylation (seven or more CpGs) at DMR #141 and certain types of cancers and incorporated that discovery into an unconventional method.  They argue that methods of detecting methylation at individual CpGs in cell-free DNA has not previously been used in individual serum or plasma samples for detecting ovarian cancer and were not well-understood, routine, or conventional activities in the field.
	This argument has been fully considered but is not persuasive.  In addition to the judicial exceptions the claims require providing a serum or plasma sample comprising cell free DNA and determining, in at least one molecule of the cell free DNA, the methylation status at seven or more CpG sites. In the instant case the intended use of performing the method steps is to determine the presence of ovarian cancer or response to carboplatin.  This intended use is a judicial exception and thus cannot be relied upon to show that the claims recite more than a judicial exception. As demonstrated by the specification and the cited art, these method steps were well known, routine, and conventional and do not provide an inventive concept. 
Additionally the Applicants argue that claim 69 recites “administering an effective amount of a chemotherapeutic agent”.  Applicants argue that the recitation of an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition is one way to integrate a judicial exception into a practical application.  
This argument has been fully considered.  The rejection is maintained because it is not clear how the “administering” step applies the exception because the claims encompass administering carboplatin (a type of chemotherapy) to the woman that has been determined to not respond to carboplatin therapy. While it is nominally related to the law of nature, the administering does not apply or use the exception in any way. The administering step does not integrate the law of nature into a practical application. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 1, 13, 14, 20, 24-25, 37, 47, and 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, 14, 20, 24-25, 37, 47, and 68-69 first require determining the methylation status of seven of more CpGs located within the nucleotide sequence of SEQ ID NO: 1, or an allelic variant and/or complementary sequence of said nucleotide sequence.  The claims then require determining the presence or absence of, or response to carboplatin therapy against, an ovarian cancer in a woman, wherein the presence of seven or more methylated CpGs located in the nucleotide sequence of SEQ ID NO: 1 determines the presence of, or a reduced response to carboplatin therapy against, an ovarian cancer in said woman.  In the instant case it is unclear one must have seven or more methylated CpGs located in the nucleotide sequence of SEQ ID NO: 1 to have ovarian cancer or a reduced response to carboplatin OR if one could also have seven or more methylated CpGs located in an allelic variant or complementary sequence of SEQ ID NO: 1.  Clarification is requested. 
Claim 14 is rejected over the recitation of the phrase “said determining step”.  This recitation is indefinite because Claim 1 as amended recites two different “determining” steps.  
Claims 20 and 24-25 are rejected over the recitation of the phrase “said nucleotide sequences” in claim 20.  This recitation is confusing because claim 1 refers to a single nucleotide sequence i.e., SEQ ID NO: 1. 
Claims 24-25 are rejected over the recitation of the phrase “said nucleotide sequence(s)” in claim 24.  This recitation is confusing because claim 1 refers to a single nucleotide sequence i.e., SEQ ID NO: 1. 
Claims 24-25 are rejected over the recitation of the phrase “having a pattern of methylation for the respective nucleotide sequence SEQ ID NO: 63 is estimated”.  In the instant case it is unclear what a “respective nucleotide sequence SEQ ID NO: 63” is.  It’s not clear if the claims require a cell free DNA having the sequence of SEQ ID NO: 63 or something else.  Clarification is required. 
Claim 25 is rejected because it states that “a fraction or ratio greater than the standard or cut-off value indicates the presence of or a reduced response to carboplatin therapy against, an ovarian cancer in said woman”. It is unclear how this recitation further limits the claimed method because in claim 1  the presence of ovarian cancer or a reduced response to carboplatin therapy against ovarian cancer is already determined based one other criteria (7 or more methylated CpG sites in SEQ ID NO: 1). 
Claim 47 is rejected over the recitation of the phrase “administering a chemotherapeutic agent, such as one selected from the list consisting of: carboplatin, paclitaxel, docetaxel, cisplatin, liposomal doxorubicin, gemcitabine, trabectedin, etoposide, cyclophosphamide an angiogenesis inhibitor and a PARP inhibitor”. Use of a narrow limitation (carboplatin, paclitaxel, docetaxel, cisplatin, liposomal doxorubicin, etc.) that falls within a broad limitation (chemotherapeutic agent) in the same claim renders the claim indefinite because the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. When stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. Thus one of skill in the art would not be able to determine the metes and bounds of the claimed subject matter. 
Claim 47 is rejected over the recitation of the phrase “administering a chemotherapeutic agent, such as one selected from the list consisting of: carboplatin…., wherein said chemotherapeutic agent is administered to a woman within about 3 months of said woman having been determined by the method of claim 37 to not respond to a carboplatin therapy against ovarian cancer.  This recitation is nonsensical because it is unclear why one would administer carboplatin to a subject that will not respond to carboplatin therapy.  Clarification is requested. 
Claim 69 is rejected over the recitation of the phrase “administering an effective amount of a chemotherapeutic agent” to a woman having a reduced response to carboplatin therapy.  The phrase “chemotherapeutic agent” broadly encompasses carboplatin therapy.  The claims are nonsensical because they encompass administering carboplatin to a subject with a reduced response to carboplatin therapy.  Clarification is requested. 

Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 14, 20, 24-25, 37, 47, and 68-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
A method for determining the presence ovarian cancer in a woman, said method comprising:
(i) providing a serum or plasma sample from a woman;
(ii) assaying said sample to determine, in at least one molecule of cell free DNA, the methylation status at seven CpG sites located within SEQ ID NO: 1, wherein the seven CpG sites are at positions 28, 33, 48, 66, 74, 77, and 110 of SEQ ID NO: 1; and
(iii) determining that said woman has ovarian cancer when each of the seven CpG sites are methylated. 

A method for determining response to carboplatin therapy for treating ovarian cancer in a woman, said method comprising:
(i) providing a serum or plasma sample from a woman with ovarian cancer;
(ii) assaying said sample to determine, in at least one molecule of cell free DNA, the methylation status at seven CpG sites located within SEQ ID NO: 1, wherein the seven CpG sites are at positions 28, 33, 48, 66, 74, 77, and 110 of SEQ ID NO: 1; and
(iii) determining that said woman having ovarian cancer will have a reduced response to carboplatin therapy when each of the seven CpG sites are methylated. 

does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Scope of the Claims/Nature of the Invention
The claims are drawn to a method of determining the presence or absence of, or response to carboplatin therapy against, a ovarian cancer in a woman.  
The claims recite a first step of providing serum of plasma sample from said woman, said sample comprising cell free DNA of the woman. 
 The claims recite a second step of determining, in at least one molecule of said cell-free DNA, the methylation status at seven or more CpGs located within SEQ ID NO: 1 (DMR #141) or an allelic variant and/or complementary sequence. It is noted that SEQ ID NO: 1 is 136 bp long and has 10 CpG sites. The claims encompass determining the methylation status of any combination of 7 CpG site within this region.   
The claims recite a third step of determining the presence or absence of, or response to carboplatin therapy against, an ovarian cancer in a woman, wherein the presence in at least one of said cell-free DNA molecules of seven or more methylated CpGs located in the nucleotide sequence of SEQ ID NO: 1 determines the presence of, or a reduced response to carboplatin therapy against, an ovarian cancer in the woman. It is noted that SEQ ID NO: 1 is 136 bp long and has 10 CpG sites. The claims encompass determining the presence of ovarian cancer or a reduced response to carboplatin therapy when any combination of 7 CpG sites in SEQ ID NO: 1 are methylated. 
The nature of the invention requires a reliable correlation between the methylation status of any 7 CpG sites in SEQ ID NO: 1 and (i) the presence of ovarian cancer and (ii) a reduced response to carboplatin therapy against ovarian cancer. 
Teachings in the Specification and Examples
The specification (para 0249) teaches that to study ovarian cancer the inventors used a total of 703 tissue and 251 serum samples in seven sets (FIG. 1). The specification (para 0252) teaches that DNA was isolated from tissue and serum samples and bisulfite converted. 
The specification (para 0263) discloses three phases of the study-marker discovery, assay development and test validation.  
The specification (paras 0264-0266) teaches that DNA methylation marker discovery was performed using tissue samples. 
The specification (paras 0267) teaches that in the assay development phase they used ultra-deep BS sequencing to develop serum assays for the 31 candidate regions in 59 serum samples from Set 1. Based on sensitivity and specificity, nine markers were selected for further validation in Set 2. In Sets 1&2 combined, the specificity/sensitivity of the top four candidate markers referred to Regions #141, #144, #204 and #228 to discriminate HGS OC from healthy women or those with a benign pelvic mass.  
The specification (paras 0269-0270) teaches that in the assay validation phase they validated the findings with markers #141, #204 and #228. 
The specification (paras 0271-0272) teaches that they recruited 25 ovarian cancer patients who received carboplatin-based neoadjuvant chemotherapy. Compared with the pre-treatment sample, all three DNAme markers (markers #141, #204 and #228) dropped substantially and more dramatically compared to CA125 after one and two cycles (FIG. 4A-D and FIGS. 11, 12, 13). Whereas CA125 dynamics was not able to discriminate chemotherapy-responders from non-responders, serum DNAme correctly identified 78% and 86% of responders and non-responders. 
State of the Art and the Unpredictability of the Art
While methods of measuring the methylation status of CpG sites in a DMR are known in the art, correlating the methylation status of CpG sites with the presence of cancer or response to therapy for cancer are highly unpredictable. The unpredictability will be discussed below.
The claims are drawn to a method of determining the presence or absence of, or response to carboplatin therapy against, ovarian cancer based on the methylation status of seven or more CpG sites within SEQ ID NO: 1.  

The specification (Table 1A) discloses SEQ ID NO: 1 and the relevant CpGs are underlined.  

    PNG
    media_image1.png
    188
    547
    media_image1.png
    Greyscale

SEQ ID NO: 1 is 136 bp long and has 10 CpG sites.  The CpG sites are located at positions 5, 28, 33, 48, 66, 74, 77, 110, 123, and 132 of SEQ ID NO: 1.  According to Table 1A only 7 of the 10 CpG sites in SEQ ID NO: 1 are disclosed as being relevant (28, 33, 48, 66, 74, 77, and 110). 
The claims broadly encompass determining the methylation status of any combination of 7 CpG site within SEQ ID NO: 1.   
The specification (Table 2) also teaches the particular patterns of the epigenetic markers associated with the presence of ovarian cancer. 

    PNG
    media_image2.png
    217
    581
    media_image2.png
    Greyscale

It is noted that the underlined CpGs of SEQ ID NO: 63 correspond to the CpG sites located at positions 28, 33, 48, 66, 74, 77, and 110 of SEQ ID NO: 1.  As shown in Table 2B the 7 underlined CpG sites are methylated in ovarian cancer (1=methylated, X= methylated or unmethylated). Thus while the specification provides enablement for detecting OC when these particular 7 CpGs sites are methylated in cell free DNA, the specification does not provide enablement for detecting OC when any of the 7 out of 10 CpG sites in SEQ ID NO: 1 are methylated.  It is highly unpredictable if one looked at the CpG sites located at positions 5, 28, 74, 77, 110, 123, and 132 of SEQ ID NO: 1 (or other combinations of 7) they would be able to detect OC. 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to determine the presence of ovarian cancer or the response to carboplatin therapy for ovarian cancer by determining the methylation status of seven or more CpG sites in SEQ ID NO: 1.  
In order to practice the claimed invention additional experimentation would need to be conducted to determine which combinations of 7 CpG sites in SEQ ID NO: 1 can be used to differentiate the ovarian cancer patients from the non-cancer patients or predict response to carboplatin therapy.  The specification has merely provided an invitation for further experimentation. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the guidance presented in the specification and the working examples, the skill of those in the art and the unpredictability of the art, and the quantity of experimentation necessary, it is the conclusion that an undue amount of experimentation would be required to make and use the invention. 

Response To Arguments
7.	In the response the Applicants traversed the rejection under 35 USC 112(a). The rejection has been modified to address the claims as amended.  Applicants arguments have been addressed to the extent that they still apply to the rejection.  Applicants state that they have amended the claims to recite “7 or more methylated CpGs located in the nucleotide sequence of SEQ ID NO: 1.” This claim language has been fully considered but does not overcome the rejection.  The problem is that SEQ ID NO: 1 has more than 7 CpG positions.  It is not methylation at any 7 CpGs sites in SEQ ID NO: 1 that is correlated with ovarian cancer/response to carboplatin.  Rather it is methylation at 7 specific CpG sites in SEQ ID NO: 1 that is correlated.  The 7 specific CpG sites are at positions 28, 33, 48, 66, 74, 77, and 110 of SEQ ID NO: 1.   The rejection is maintained. 

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634